COURT OF APPEALS
                                        FOR THE
                                THIRD DISTRICT OF TEXAS
                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                          (512) 463-1733




Date:           February 27 2014

Case Number: 03-12-00271-CV
Trial Court No.: C-1-CV-12-001264

Style:          Kevin Bierwirth v. Federal National Mortgage Association a/k/a Fannie Mae


The enclosed opinion and judgment were sent this date to the following persons:


 The Honorable Dana DeBeauvoir                     The Honorable Billy Ray Stubblefield
 Civil County Clerk                                Administrative Judge
 Travis County Courthouse                          Williamson County Courthouse
 P. O. Box 149325                                  405 Martin Luther King, Box 2
 Austin, TX 78714                                  Georgetown, TX 78626
 * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

 The Honorable J. David Phillips                   Mr. Kevin Bierwirth
 Judge, County Court at Law No. 1                  13276 Research, #204
 Travis County                                     Austin, TX 78750
 P. O. Box 1748
 Austin, TX 78767-1748

 Mr. Mark D. Hopkins
 Hopkins & Williams, P.L.L.C.
 12117 Bee Caves Road, Suite 260
 Austin, TX 78738
 * DELIVERED VIA E-MAIL *